Citation Nr: 0400451	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for residuals of 
frostbite.

5.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

6.  Entitlement to service connection for gout, as secondary 
to service-connected prostate cancer.

7.  Entitlement to service connection for a liver disorder, 
as secondary to service-connected prostate cancer.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
neck disorder.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

10.  Entitlement to assignment of a higher disability rating 
for prostate cancer, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal.  

In May 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A copy of that hearing 
transcript is in the claims file.

For reasons explained below, the following issues are the 
subject of the REMAND following the ORDER in this decision:  
entitlement to service connection for gout, as secondary to 
service-connected prostate cancer; entitlement to service 
connection for a liver disorder, as secondary to service-
connected prostate cancer; whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for a neck disorder; whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disorder; 
and entitlement to assignment of a higher disability rating 
for prostate cancer, currently rated as 60 percent disabling.  
The appeal as to the foregoing issues will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further development.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran currently has a bilateral knee, bilateral leg, or 
bilateral hip disorder, that is causally related to an 
incident of his active military service.

2.  The medical evidence does not demonstrate that the 
veteran currently has residuals of frostbite that he 
sustained during active military service.

3.  The medical evidence of record does not demonstrate that 
the veteran currently has a skin disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 1991 & Supp. 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
2670-71 (2003) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103); 38 C.F.R. § 3.303 (2003).

2.  A bilateral leg disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 1991 & Supp. 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
2670-71 (2003) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103); 38 C.F.R. § 3.303 (2003).

3.  A bilateral hip disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 1991 & Supp. 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
2670-71 (2003) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103); 38 C.F.R. § 3.303 (2003).

4.  Residuals of frostbite were not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 1991 & Supp. 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103); 38 C.F.R. § 3.303 (2003).

5.  A skin disorder was not incurred in or aggravated during 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A (West 1991 & Supp. 2002); Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has a bilateral knee disorder, a bilateral leg 
disorder, and a bilateral hip disorder, as a result of an 
incident that occurred during his active military service.  
He also maintains that he currently has residuals of 
frostbite, as a result of exposure while he was stationed in 
Fort Bragg, North Carolina.  Finally, he maintains that he 
currently has a skin disorder, that is due to herbicide 
exposure, including Agent Orange.  

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found, in part, at 38 C.F.R. § 3.159.  The United States 
Court of Appeals for Veterans Claims has interpreted the VCAA 
to require VA to inform a claimant of what type of evidence 
is needed to substantiate his claim on appeal, including what 
evidence he should provide and what evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit or court) recently issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, and prior to the expiration of the 
one-year time period set forth in 38 U.S.C.A. § 5103(b)(1).  
As authority for its decision, the Federal Circuit cited to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV decision), in which the 
court addressed a challenge to a regulation that governed the 
Board's authority to provide VCAA notice, and which provided 
the appellant with not less than 30 days to respond to the 
notice.  See 38 C.F.R. § 19.9(a)(2)(ii).  In that case, the 
Federal Circuit "determined that the challenged regulation's 
misleading characterization of the law may lead unsuspecting 
claimants to believe that they must provide the requested 
information or evidence within thirty days, even though § 
5103(b)(1) unequivocally provides a claimant one year to 
submit evidence."  DAV, 327 F.3d. at 1348.  

In response to the holding in the PVA decision, on December 
16, 2003, the President signed the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003), which amended 38 U.S.C.A. § 5103(b) to permit the 
Secretary to decide a claim prior to the expiration of the 
one-year period.  This change, among other changes, was made 
effective November 9, 2000, which was the date of enactment 
of the VCAA.  Section 5103(b) now reads as follows:  

TIME LIMITATION. - (1) In the case of 
information or evidence that the claimant 
is notified under subsection (a) is to be 
provided by the claimant, such 
information or evidence must be received 
by the Secretary within one year from the 
date such notice is sent ... (3) Nothing in 
paragraph (1) shall be construed to 
prohibit the Secretary from making a 
decision on a claim before the expiration 
of the period referred to in that 
subsection.

Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, 2670-71 (2003) (to be codified at 38 U.S.C. § 
5103(b)).  

In the present case, the RO sent the veteran a letter 
informing him of the VCAA in October 2001.  That letter 
informed him of the impact of the VCAA on his claims for 
service connection.  Although the letter requested that the 
veteran send additional information or evidence within 30 
days of the date of that letter, which was not in compliance 
with the version of 38 U.S.C.A. § 5103(b)(1) then in effect 
that provided a claimant one year to submit evidence, the law 
has been amended, and the Secretary is permitted to decide a 
claim before the expiration of the one-year period.  

In addition to the change in the law permitting the Secretary 
to decide claims in less than a year after providing VCAA 
notice, the Board notes that following the October 2001 
letter, the veteran was subsequently informed on two separate 
occasions that he could still submit additional evidence or 
information in his appeal.  In a June 2002, letter, the 
veteran was notified that his appeal was certified to the 
Board, but that he still had at least 90 days to submit 
additional evidence concerning his appeal.  Moreover, in 
March 2003, this appeal was remanded by the Board to schedule 
the veteran for a hearing before a member of the Board.  In 
the remand, the veteran was informed that he still had an 
opportunity to submit any other information or evidence 
pertinent to his appeal.  In addition to the foregoing, over 
two years has passed since the VCAA notice letter was mailed 
and there is no indication in the record that the veteran 
refrained from submitting information or evidence in his 
appeal following 30 days from the date of the VCAA letter.  
In fact, at the May 2003 hearing, the veteran submitted some 
additional evidence with a waiver of RO consideration of that 
evidence.  

In addition to the foregoing, by rating decision dated in 
February 1999, a statement of the case (SOC) issued in May 
1999, and several SSOCs in the record, the veteran was 
informed of the laws and regulations governing service 
connection.  In short, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  Thus, there is no reason to further 
delay this appeal by remanding it back to the agency of 
original jurisdiction to provide the veteran with new VCAA 
notice.  See Soyini v Derwinski, 1 Vet. App. 540, 546 
(1991)(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The VCAA also imposes on VA a duty to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records and 
private treatment records.  The record also contains copies 
of VA examination reports, as well as private examination 
reports done at VA's request.  As noted in the Introduction 
to this decision, in May 2003, the veteran appeared at a 
hearing before the undersigned Veterans Law Judge.  As is 
clearly documented in the record, attempts have been made to 
secure all relevant records identified by the veteran, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  
38 U.S.C.A. § 5103A.

Under VA law, service connection will be granted if it is 
shown that the veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed skin disorder, 
the Board observes that for claims involving exposure to an 
herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (known as the 
Vietnam era), and who have a disease specified by statute, 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). 

The veteran claims service connection for a bilateral knee 
disorder, a bilateral leg disorder, a bilateral hip disorder, 
and residuals of frostbite.  He also claims entitlement to 
service connection for a skin disorder due to Agent Orange.  
In a claim filed in October 1985, the veteran stated that he 
had skin rashes caused by exposure to Agent Orange in 
November 1969.  He reported that the rashes began 
approximately 60 days after he left Vietnam.  In a June 1998 
claim, the veteran reported that his leg, knee, and hip 
disorders began in 1969.  In an August 1998 claim, the 
veteran reported that he developed injuries to his back and 
legs from a fall from a platform in Germany.  

In November 1999, the veteran testified at a hearing held 
before an RO hearing officer, and stated that his injuries to 
the bilateral leg, knee, and hip, were the direct result of 
an injury sustained in Germany.  He reported that a pallet 
slipped off a truck and hit him above the head and shoulders.  
He also reported that he developed frostbite when he was 
stationed at Fort Bragg, North Carolina, during the winter.  
He stated that his toes were discolored.  As to his skin 
disorder, the veteran reported that after he left Vietnam, he 
developed all sorts of breakouts on his face.  He also 
indicated that he had breakouts on his neck, legs, and back.

In the May 2003 hearing before the undersigned, the veteran 
testified that while he was stationed in Vietnam, he was on 
road patrol at a time when one of the vehicles hit a land 
mine.  The representative stated that the veteran was thrown 
"approximately 50 yards" from the explosion, and landed on 
his back.  The veteran testified that he landed on his feet 
and buttocks in a propped position, but injured his legs, 
hip, back and neck.  He also stated that his knees were 
injured, and that he currently had arthritis in his knees.  
The veteran testified that he underwent right knee surgery in 
1977, but that the records from that procedure were no longer 
available.  The veteran also testified that he sought private 
medical treatment for his hip and legs after service, but 
that those records were not available.  As to the claim for 
frostbite, the veteran testified that he developed the 
frostbite doing some field exercises at Fort Bragg.  He 
stated that he currently had tingling in his feet.  In regard 
to his skin disorder, he stated that he currently had a rash 
on his back, and he claimed that a doctor had told him that 
it was related to Agent Orange exposure.

A review of the medical evidence in the file reveals the 
following.  The veteran's service medical records are silent 
for any complaints or treatment pertaining to the legs, 
knees, or hips.  A December 1969 record contains a notation 
that the veteran had small erythematous papules, and a May 
1974 record indicates that the veteran had a rash on his left 
arm for two weeks.  But otherwise, the service medical 
records are silent for a skin disorder.  The veteran's 
service separation examination report, dated in June 1974, 
was normal.  There were no findings of any complaints or 
abnormalities.  

Following service separation, in November 1974, the veteran 
underwent a VA examination for various complaints.  His skin 
was described as normal, and there were no abnormal findings 
pertaining to the legs, knees, or hips.  In February 1975, 
the veteran underwent a VA general medical examination, which 
was described as essentially normal.  

In August 1999, the veteran underwent an examination at the 
Cherry Medical Group.  He described a history of leg, hip, 
and knee pain in 1967.  He also reported a history of 
frostbite in 1965, and skin problems on his back, which he 
described as blue lesions.  Upon examination, the examiner 
noted some subtle areas of hyperpigmentation on his back, but 
he did not appreciate any active rash or inflammation.  Range 
of motion of the hips and knees was normal.  There was no 
associated weakness, lack of endurance, or fatigability on 
joint movement.  X-rays of the hips and right knee were 
normal.  The diagnoses included right knee strain, but there 
was no diagnosis of a disorder of the hips, legs, or skin.  
The examiner opined that range of motion of the hips and 
knees was normal, with associated pain on full extension and 
flexion of the right knee.  He stated that there was no 
evidence of frostbite-type damage, and no active skin 
disease.    

In a January 2001 private medical record from the Cherry 
Medical Group, the examiner noted that there was no erythema, 
warmth, or synovitis of any joint.  The veteran had normal 
posture, did not need any assistance to ambulate, and there 
was no muscle weakness or wasting.  

Other than the foregoing, there are no additional relevant 
medical records in the claims file.  Nor has the veteran 
identified with any specificity additional medical records 
that should be obtained in his appeal.  

The Board has thoroughly reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
claims for service connection for a bilateral knee disorder, 
a bilateral leg disorder, a bilateral hip disorder, residuals 
of frostbite, and a skin disorder.  Initially, the Board 
notes that the veteran's service medical records are silent 
for any evidence of a knee, leg, or hip disorder.  Moreover, 
there is no evidence that the veteran developed frostbite in 
service.  Although there are two isolated notations of a skin 
disorder, it appears that these conditions resolved without 
any chronic residuals.  Significantly, the veteran's service 
separation examination report is negative for any evidence of 
the claimed disorders, and reflects normal findings.  

Following service separation, there is no evidence, other 
than the veteran's own contentions, that he currently 
experiences a knee, leg, hip, or skin disorder, or any 
residuals of frostbite.  In fact, the medical evidence, as 
summarized above, is consistently negative for any findings 
of an active skin disorder or residuals of frostbite.  
Moreover, examination of the veteran's legs, hips, and knees, 
resulted in normal findings.  At most there was a diagnosis 
of right knee strain in the August 1999 private examination 
report, but there was no indication that there was any 
relationship between that knee strain and the veteran's 
active service. 

The Board has carefully examined the veteran's contentions in 
this appeal, which are summarized earlier in this decision.  
However, there appears to be a lack of consistency in some of 
his claims over the years.  For example, in his 1998 claims, 
the veteran indicated that he injured his legs from a fall 
from a platform.  However, at his May 2003 hearing, he 
maintained that he injured his legs, hip, and knees when a 
land mine explosion occurred while he was on road patrol.  
Prior to that hearing, the veteran's statements were silent 
for any references to a land mine explosion.  To the extent 
that the veteran's reported land mine explosion may establish 
that he engaged in combat with the enemy, see 38 U.S.C.A. 
§ 1154(b), and that he was injured as a result of combat, the 
Board notes that his appeal still must fail for other 
reasons.  Essentially, regardless of the manner in which the 
veteran maintains that he incurred disorders of the legs, 
knees, and hips, his service medical records are silent for 
any evidence of the claimed disorders.  Moreover, although 
the service medical records reflect two isolated incidents of 
a skin disorder, the condition appeared to be acute and 
transitory.  The veteran's service separation examination was 
normal, and more importantly, there is no evidence of post-
service treatment for any of the claimed disorders, or any 
medical evidence that the veteran currently has the claimed 
disorders.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim).  

As a lay person without any apparent medical expertise or 
training, the veteran's opinions as to whether he currently 
has the claimed disorders, and whether they are related to 
his active service is not competent medical evidence, which 
is required to establish service connection.  See Espiritu, 2 
Vet. App. at 494-95 (laypersons may be competent to provide 
an "eye-witness account of a veteran's visible symptoms," 
but they are not capable of offering evidence that requires 
medical knowledge).  Rather, medical evidence is needed that 
establishes that the veteran currently has a claimed 
disorder, that is causally related to an incident of his 
active service.

In short, for reasons discussed, the Board concludes that the 
preponderance of the evidence is against claims for service 
connection for a bilateral leg disorder, a bilateral hip 
disorder, a bilateral knee disorder, residuals of frostbite, 
and a skin disorder.  Accordingly, the appeal is denied.  The 
Board has considered the "benefit of the doubt" rule, but 
because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) requires that the Board consider all the evidence 
and material of record; the benefit-of-the-doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for residuals of frostbite is denied.

Service connection for a skin disorder, to include as 
secondary to Agent Orange exposure, is denied.  


REMAND

The veteran claims that he currently has a neck disorder and 
a low back disorder, which are related to his active military 
service.  The RO denied service connection for those 
disorders in an April 1975 rating decision, which the veteran 
did not appeal.  As such, new and material evidence must be 
received to reopen those claims.  See 38 U.S.C.A. § 7105.  In 
addition to the foregoing, the veteran claims that he should 
be assigned a higher disability rating for his service-
connected prostate cancer, which is currently rated as 60 
percent disabling.  He also claims that he currently has gout 
and a liver disorder, as secondary to his service-connected 
prostate cancer.  Upon a preliminary review of the claims 
file, the Board finds that further development is needed 
prior to proceeding with appellate review of the foregoing 
issues.  

As noted in the decision above, there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans' Claims Assistance Act of 2000 
(VCAA) was enacted, which is presently codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Under 38 U.S.C.A. § 5103A, the VCAA provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

In the present case, the veteran was notified of the VCAA in 
an October 2001 letter with regard to his claims for service 
connection.  However, in that letter, the RO did not explain 
how the VCAA pertains to claims for new and material 
evidence, or claims for increased ratings.  More 
specifically, the veteran was not of the type of evidence 
needed to substantiate his claims to reopen and his claim for 
an increased rating, including what evidence VA would obtain, 
and what evidence he should obtain.  See Quartuccio, supra.  
As such, this case must be remanded so that the veteran can 
be provided with proper VCAA notice.

In addition to the foregoing, the Board finds that a medical 
examination and opinion is needed with regard to the 
veteran's claims for service connection for gout and liver 
dysfunction, as secondary to his service-connected prostate 
cancer.  The record contains a June 1999 private medical 
report, in which a doctor wrote that he was treating the 
veteran for prostate cancer.  He stated that "as a result of 
the radiation and chemotherapy used to treat his prostate 
cancer, [the veteran] has developed liver dysfunction, gout, 
hypertension, and sleep apnea."  In an August 1999 private 
medical examination, it was noted that the veteran claims to 
have gout, but that the best way to diagnose gout was with 
arthrocentesis.  The examiner stated that the joints were 
currently quiescent with normal uric acid level.  The 
examiner also stated that there were no clinical findings to 
support liver problems.  He indicated that physical 
examination of the abdomen was normal, and alkaline 
phosphatase, total bilirubin, total protein, and albumin were 
normal.  

In a January 2001 private medical report, a doctor opined 
that there was "no objective evidence of gout or liver 
dysfunction from this examination."  He noted that the 
veteran had been taking Duract medication, which was known to 
cause liver dysfunction, but that since there was no 
objective evidence of liver damage, he could not give an 
opinion regarding that issue.  His diagnoses for the veteran 
included a diagnosis of gout, but he noted no diagnosable 
pathology for liver dysfunction.  

In light of the foregoing medical evidence, it is unclear 
whether the veteran currently has gout or a liver disorder, 
and if so, whether any such disorder is proximately due to 
his service-connected prostate cancer.  As such, the veteran 
should be afforded a VA examination to ascertain whether he 
has one or both of the claimed disorders, and the etiology of 
such.

Therefore, this appeal is REMANDED for the following:

1.  Review the record and ensure that all 
notification and development is completed 
as required by the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  In particular, ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied, 
and that the notice is in accordance with 
the decision of the United States Court 
of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, 2670-71 (2003).  As part 
of the duty to notify, the veteran should 
be informed that if he is aware of any 
additional relevant treatment records, 
that he should submit them or reasonably 
identify them so that VA may assist him 
in obtaining such.  

2.  The veteran should be afforded a VA 
examination to ascertain whether he 
currently has gout or a liver disorder.  
The veteran's claims file and a copy of 
this remand should be provided to the 
examiner for review prior to the 
examination.  The examiner is requested 
to conduct any necessary tests and 
studies, and to comment on the following:  
1) whether the veteran has a current 
diagnosis of gout and/or a liver 
disorder; and 2) if so, whether it is at 
least as likely or not (50 percent or 
greater) that any current gout or liver 
disorder is proximately due to his 
service-connected prostate cancer.  The 
examiner should provide an explanation 
for any conclusions reached, and support 
any opinion with clinical evidence.  

3.  After all required notification and 
development has been completed, review 
each issue currently on appeal, on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



